Name: Commission Regulation (EEC) No 2178/93 of 3 August 1993 opening a standing invitation to tender in Belgium, Germany, Greece, Spain, France and Italy for the free supply of common wheat flour to Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/26 Official Journal of the European Communities 4. 8 . 93 COMMISSION REGULATION (EEC) No 2178/93 of 3 August 1993 opening a standing invitation to tender in Belgium, Germany, Greece, Spain, France and Italy for the free supply of common wheat flour to Albania Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Under the conditions laid down in Regulation (EEC) No 309/93 , the Belgian, German, Greek, Spanish, French, and Italian intervention agencies shall open a standing invitation to tender for the supply of 30 000 tonnes of common wheat flour as set out in Annex I and in accor ­ dance with the provisions of this Regulation . Article 2 Tenders shall be for the quantity, in metric tonnes, of common wheat or of durum wheat necessary to cover the supply, transport and other costs, up to the delivery stage provided for, of the entire lot indicated in the notice of invitation to tender as provided for in Article 1 5 of Regu ­ lation (EEC) No 309/93 . The quantity of wheat awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned notice of invitation to tender. The tender security shall be set at ECU 15 per tonne . Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on emergency action for the supply of agricultural products to the people of Albania ('), Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 309/93 of 10 February 1993 laying down detailed rules for the free supply of agricultural products held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92 (3), provides for allocation of the supply of cereals pursuant to Council Regulation (EEC) No 3106/92 to be made by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies and for the processing, transport and other related costs ; Whereas a standing invitation to tender should be opened urgently in six Member States for the supply of 30 000 tonnes of common wheat flour ; Whereas tenders may relate to common wheat and durum wheat ; whereas criteria must therefore be laid down to determine which is the most favourable tender ; whereas to that end tenders should be compared on the basis of the value of the quantity of the basic product requested as payment in kind ; Whereas experience has shown the need to be sure that the scheduling of deliveries is respected ; whereas, there ­ fore an amount should be deducted from the performance guarantee in certain cases of delayed delivery ; Whereas the common wheat flour for this emergency operation must arrive within the deadline which has been set ; whereas, therefore , the basic product awarded in return should not be made available to the successful tenderer until the takeover certificate has been presented ; 1 . For possible late deliveries Article 13 (4) of Regula ­ tion (EEC) No 309/93 applies. 2. Notwithstanding Article 1 1 (3) of Regulation (EEC) No 309/93, the basic product awarded will not be made available until the original of the takeover certificate referred to in Article 10 (2) of Regulation (EEC) No 309/93 has been presented. Article 4 1 . The time limit for submission of tenders for the first invitation to tender shall be 3 p.m. on 11 August 1993 (Brussels time). 2 . The time limit for submission of tenders for the following partial invitation to tender shall expire at 3 p. m . each Wednesday (Brussels time). (') OJ No L 312, 29. 10. 1992, p. 2. (2) OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 36, 12 . 2. 1993, p. 30. No L 195/274. 8 . 93 Official Journal of the European Communities 3 . The time limit for submission of tenders of the last partial invitation to tender shall expire at 3 p. m. on 25 August 1993 (Brussels time). 4. The intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 5 Tenders shall be submitted to the intervention agency concerned. The intervention agencies concerned shall forward the tenders to the Commission in accordance with the schedule specified in Annex II . Article 6 A specimen of the takeover certificate referred to in Article 10 (2) of Regulation (EEC) No 309/93 shall be issued after the goods have been taken over. Article 7 1 . The successful tenderer shall undertake to provide the Albanian authorities with the documents required for the purposes of the supply which shall be specified in the invitation to tender issued by the intervention agency concerned. 2. The successful tenderer shall regularly inform the Albanian authorities, the intervention agency holding the products involved and the Commission of the progress of the supply operation as far as the takeover stage. Article 8 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the products concerned shall be :  common wheat : ECU 52/tonne,  durum wheat : ECU 65/tonne . Article 9 When scrutinizing tenders, the Commission departments shall determine the value of the quantities of basic products requested as payment in kind on the basis of the intervention price applicable in the month of the last day for submission of tenders . The tender offering the lowest value for the quantity of the basic product requested as payment in kind shall be selected. Article 10 The Member States concerned shall take all appropriate measures to ensure that no refund is applied within the framework of the supply, in particular by specifying this on the export licence. Article 11 1 . The Member States concerned shall adopt all ad ­ ditional provisions necessary for implementation of this Regulation. 2. The Member States concerned shall send to the Commission all information on the carrying out of the supply, in particular relating to the award of the contract, delivery times and the actual date of takeover by the Albanian authorities. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1993 . For the Commission Rene STEICHEN Member of the Commission No L 195/28 Official Journal of the European Communities 4. 8 . 93 ANNEX I 1 . Common wheat flour  Albania 1.1 . Number of lots : six Lot No 1 : 5 000 tonnes to be delivered to Durres (in bags  slung) Lot No 2 : 5 000 tonnes to be delivered to Durres (in bags  slung) Lot No 3 : 5 000 tonnes to be delivered to Durres (in bags  slung) Lot No 4 : 5 000 tonnes to be delivered to Durres (in bags  slung) Lot No 5 : 5 000 tonnes to be delivered to Durres (in bags  slung) Lot No 6 : 5 000 tonnes to be delivered to Durres (in bags  slung) 1.2. Characteristics and quality of the goods ('): OJ No C 114, 29 . 4. 1991 (point II.B.l (a)) 1.3 . Packaging : OJ No C 114, 29 . 4. 1991 (point II.B.2 (d))(2) 1 .4. Marking : (a) European flag : OJ No C 114, 29. 4. 1991 (Annex I) (b) and inscriptions in Albanian 'COMMON WHEAT FLOUR / EUROPEAN COMMUNITY' 2. Conditions of supply 2.1 . Mobilization of the product : domestic market of the Community 2.2. Method of transport : by sea (rigged-up vessel) ; 2.3 . Stage of delivery : cif (ex-ship) port of landing ; 2.4. Deadlines for delivery : Lot No 1 : 7 September 1993 Lot No 2 : 17 September 1993 Lot No 3 : 28 September 1993 Lot No 4 : 8 October 1993 Lot No 5:19 October 1993 Lot No 6 : 29 October 1993 If no tender is accepted on 11 August 1993 all the above dates are deferred by seven days . This shall also apply if there is no acceptance on 18 August 1993 . 2.5. The wheat shall be delivered by sea in regular instalments in line with a timetable to be agreed with the Albanian authorities . The final date for completion of deliveries shall be 30 October 1993. (') The successul tenderer shall submit to the beneficiary a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity levels have been complied with in the Member State concerned. The radioactivity certificate must specify the caesium-134 and - 137 and iodine-131 contents . (2) With a view to possible re-bagging, the successful tenderer shall supply 2 % of empty bags of the same quality as those containing the goods, bearing the inscription followed by a capital 'R\ (Point II.B.2 (d), amended by OJ No C 135, 26. 5 . 1992, p. 20). 4. 8 . 93 Official Journal of the European Communities No L 195/29 ANNEX II Standing invitation to tender for the free supply of the common wheat flour to Albania (Regulation (EEC) No 2178/93) XT , t i « Quantity of common wheat Quantity of durum wheatm « » Number of the lot ¢ i - % Tenderers , t  required as payment required as paymentXT as referred to in ¢ i ¢ j ¢ i ¢ jNo ¢ * £ A T m kind in kindpoint 1.1 of Annex I (tonnes) (tonnes) 1 2 3 4 1 2 3 4 etc.